PER CURIAM.
This is an action to recover from the appellant, Coleman, a certain amount of money, the same being an indebtedness from Peyser & Bro. to plaintiffs, and assumed by Coleman. The appeal is by Coleman from the judgment, and also from the order denying his motion for a new trial. It is insisted that the evidence fails to support the findings as to the assumption by Coleman of the aforesaid indebtedness. As to such contention, it is sufficient to say that there, is a material and substantial conflict in the evidence upon this question of fact, and it follows that upon such grounds we will not disturb the order denying a new trial. *163Regarding the statements- of Steinhart as to the declarations made by Coleman, if it be conceded that there was error in their admission as evidence, it viuts harmless error, for Coleman himself testified in effect to the same matters. Por the foregoing reasons, the judgment and order are affirmed.